                Case 2:17-cv-01558-JLR Document 83 Filed 02/18/20 Page 1 of 5



 1                                                                                          The Honorable James L. Robart

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE WESTERN DISTRICT OF WASHINGTON

10                                                          AT SEATTLE

11   UNILOC USA, INC. and                                               Case No. 2:17-cv-01558-JLR
     UNILOC LUXEMBOURG, S.A.,                                           (Lead Case)
12
                                            Plaintiffs,                 Case No. 2:17-cv-01629-JLR
13
                v.                                                      DEFENDANT HTC AMERICA, INC.’S
14                                                                      SIXTH STATUS REPORT
     HTC AMERICA, INC.
15
                                            Defendant.
16

17              Pursuant to the Court’s Order Granting Defendant HTC America, Inc.’s Unopposed Motion
18   to Stay Pending Inter Partes Review [Dkt. 63] and the Joint Stipulation Order to Stay [Dkt. 81],
19   Defendant HTC America, Inc. (“HTC”) submits this sixth status report regarding Patent Trial and
20   Appeal Board matters involving U.S. Patent Nos. 7,653,508 (“the ’508 patent”), 7,881,902 (“the ’902
21   patent”), 8,712,723 (“the ’723 patent”), and 6,622,018 (“the ’018 patent”) (collectively, the “asserted
22   patents”). This status report is timely filed within 90 days of the date when the last status report was
23   due, November 18, 2019.1 See Dkt. 79 (filed November 18, 2019) (hereinafter “Fifth Status Report”).
24

25

26   1
         HTC would be pleased to provide any of the documents cited herein at the Court’s request.
         HTC’S SIXTH STATUS REPORT                              1
         CASE NO. 2:17-CV-01558-JLR
         CASE NO. 2:17-CV-01629-JLR                                                          1420 Fifth Avenue, Su ite 1400
                                                                                                  Seattle, Wash ington 98101
                                                                                                  phone 206.516.3800 fax 206.516.3888
             Case 2:17-cv-01558-JLR Document 83 Filed 02/18/20 Page 2 of 5



 1           At the time of the Fifth Status Report, the Patent Trial and Appeal Board (the “Board”) had

 2   issued final written decisions in

 3           IPR2018-00387, finding claims 1-4, 6-8, 11-16, and 19 of the ’508 patent unpatentable;2

 4           IPR2018-00389, finding claims 1-3, 5-7, 10-18 of the ’723 patents unpatentable;3 and

 5           IPR2018-00424, finding claims 1-6 and 10 of the ’902 patent unpatentable and claim 9 not

 6   unpatentable.4

 7           In addition, the following matters were pending before the Board at that time:

 8       1. For the ’508 patent, Uniloc’s appeal of IPR2018-00387 was pending before the Federal Circuit

 9           Court of Appeals. In addition, the Board’s final written decision on IPR2018-01589 (claim

10           20) had not yet issued.

11       2. For the ’723 patent, Uniloc’s appeal of IPR2018-00389 was pending before the Federal Circuit

12           Court of Appeals.

13       3. For the ’902 patent, the deadlines for Uniloc to appeal the Board’s decisions in IPR2018-

14           00424 and IPR2018-01028 had not yet passed.

15           Since the date of the Fifth Status Report, the following events have occurred:

16           1. For the ’508 patent, the Board found all challenged claims unpatentable in IPR2018-01589

17                on January 27, 2020.5

18           2. For the ’902 patent, Apple appealed the Board’s final written decision finding claim 9 of

19                the ’902 patent unpatentable in IPR2018-00424 on December 27, 2019. And Uniloc filed
                                                                6
20                a cross-appeal on December 30, 2019.              And on January 3, 2020, Uniloc filed an appeal

21

22
     2
       See IPR2018-00387, Paper 21 at 49 (PTAB June 17, 2019); See IPR2018-00389, Paper 20 at 45 (PTAB June 17,
23   2019); see also Dkt. 70 (HTC’s Status Report on Significant Developments).
     3
       See IPR2018-00387, Paper 21 at 49 (PTAB June 17, 2019); See IPR2018-00389, Paper 20 at 45 (PTAB June 17,
24   2019); see also Dkt. 70 (HTC’s Status Report on Significant Developments).
     4
       See IPR2018-00424, Paper 21 at 3 (PTAB July 16, 2019); see also Dkt. 71 (HTC’s Status Report on Significant
25   Developments).
     5
       See IPR2018-01589, Paper 27 (PTAB Jan. 27, 2020).
     6
26     See IPR2018-00424, Paper 25 (PTAB Dec. 30, 2019); see also IPR2018-00424, Paper 24 (PTAB Dec. 27, 2019).
       HTC’S SIXTH STATUS REPORT                               2
       CASE NO. 2:17-CV-01558-JLR
       CASE NO. 2:17-CV-01629-JLR                                                       1420 Fifth Avenue, Su ite 1400
                                                                                           Seattle, Wash ington 98101
                                                                                           phone 206.516.3800 fax 206.516.3888
              Case 2:17-cv-01558-JLR Document 83 Filed 02/18/20 Page 3 of 5



 1                  challenging the Board’s final written decision that claim 8 of the ’902 patent is

 2                  unpatentable in IPR2018-01028.7

 3               The current status of the IPR proceedings for each asserted patent is as follows:

 4                  •    For the ’508 patent, the Board’s final written decision on IPR2018-01589 (claim 20),
 5                       issued on January 27, 2020, finding all challenged claims unpatentable.8 And Uniloc’s

 6                       appeal of IPR2018-00387 is pending before the Federal Circuit Court of Appeals.

 7                  •    For the ’723 patent, Uniloc’s appeal of IPR2018-00389 is pending before the Federal
 8                       Circuit Court of Appeals.

 9                  •    For the ’902 patent, Uniloc’s request for rehearing of IPR2018-00424 was denied, and
10                       Uniloc’s appeal of IPR2018-01028 is pending before the Federal Circuit of Appeals.

11                  •    For the ’018 patent, Uniloc’s request for rehearing is pending in both IPR2018-00394
12                       and IPR2018-00395.9

13               The table below provides a summary of the pending IPR petitions on the asserted patents:

14
                       Petitioner
15       Patent                        AIA Review #          Status
                     (Joined Pet.)
16                        Apple                              Final Written Decision found all challenged
                                       IPR2018-00387
17                      (LG, HTC)                            claims unpatentable; Uniloc appealed
          ’508             HTC                               Final Written Decision (on claim 20) found all
18                                     IPR2018-01589
                        (Samsung)                            challenged claims unpatentable
19                      Samsung        IPR2019-00889         Joined with IPR2018-01589 for claim 20
20                                                           Final Written Decision found all challenged
                    Apple (HTC,                              claims other than claim 9 unpatentable; request
21                                     IPR2018-00424
                    LG, Samsung)                             for rehearing denied; Apple appealed and
          ’902                                               Uniloc filed a cross-appeal
22                                                           Final Written Decision found claim 8
                          Apple        IPR2018-01028
23                                                           unpatentable; Uniloc appealed

24
     7
25     See IPR2018-01028, Paper 19 (PTAB Jan. 3, 2020); see also IPR2018-01028, Paper 18 (PTAB Nov. 5, 2019).
     8
       See IPR2018-01589, Paper 27 (PTAB Jan. 27, 2020)
     9
26     See IPR2018-00394, Paper 21 (PTAB July 17, 2019); see IPR2018-00394, Paper 21 (PTAB July 18, 2019).
       HTC’S SIXTH STATUS REPORT                              3
       CASE NO. 2:17-CV-01558-JLR
       CASE NO. 2:17-CV-01629-JLR                                                      1420 Fifth Avenue, Su ite 1400
                                                                                            Seattle, Wash ington 98101
                                                                                            phone 206.516.3800 fax 206.516.3888
            Case 2:17-cv-01558-JLR Document 83 Filed 02/18/20 Page 4 of 5



 1                  Petitioner
      Patent                        AIA Review #      Status
                  (Joined Pet.)
 2
                     Apple                            Final Written Decision found all challenged
 3     ’723                        IPR2018-00389
                   (LG, HTC)                          claims invalid; Uniloc appealed
 4                                                    Final Written Decision found all challenged
                     Apple         IPR2018-00394      claims invalid; Uniloc filed a request for
 5                                                    rehearing
       ’018
                                                      Final Written Decision found all challenged
 6
                     Apple         IPR2018-00395      claims invalid; Uniloc filed a request for
 7                                                    rehearing

 8
              HTC will provide a further status update to the Court every 90 days during the stay, as ordered.
 9
     If the case is resolved or there is a significant development at any time, HTC will file a status report
10
     regarding that development within five days of its occurrence.
11

12    Dated: February 18, 2020                               Respectfully submitted,

13                                                           WILLIAMS SIMONS & LANDIS PLLC

14                                                           /s/ Fred I. Williams
                                                             Fred I. Williams (pro hac vice)
15                                                           fwilliams@wsltrial.com
                                                             Todd E. Landis (pro hac vice)
16                                                           tlandis@wsltrial.com
                                                             WILLIAMS SIMONS & LANDIS PLLC
17                                                           327 Congress Ave., Suite 490
18                                                           Austin, TX 78701
                                                             512-543-1354 telephone
19
                                                             YARMUTH LLP
20                                                           Molly A. Terwilliger, WSBA No. 28449
                                                             mterwilliger@yarmuth.com
21                                                           YARMUTH LLP
                                                             1420 Fifth Avenue, Suite 1400
22                                                           Seattle, WA 98101
                                                             206.516.3800 telephone
23                                                           206.516.3888 facsimile
24                                                           Attorneys for Defendant HTC America, Inc.
25

26
      HTC’S SIXTH STATUS REPORT                          4
      CASE NO. 2:17-CV-01558-JLR
      CASE NO. 2:17-CV-01629-JLR                                                 1420 Fifth Avenue, Su ite 1400
                                                                                 Seattle, Wash ington 98101
                                                                                 phone 206.516.3800 fax 206.516.3888
            Case 2:17-cv-01558-JLR Document 83 Filed 02/18/20 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
            The undersigned hereby certifies that all counsel of record who are deemed to have consented
 2
     to electronic service are being served on February 18, 2020, with a copy of the foregoing document
 3
     via electronic mail.
 4
                                                 /s/ Fred I. Williams
 5                                               Fred I. Williams
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      HTC’S SIXTH STATUS REPORT                       5
      CASE NO. 2:17-CV-01558-JLR
      CASE NO. 2:17-CV-01629-JLR                                            1420 Fifth Avenue, Su ite 1400
                                                                            Seattle, Wash ington 98101
                                                                            phone 206.516.3800 fax 206.516.3888
